       Case 5:18-cv-01267-DNH-ATB Document 164 Filed 05/15/19 Page 1 of 6



                                 UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF NEW YORK


 REVITALIZING AUTO COMMUNITIES
 ENVIRONMENTAL RESPONSE TRUST, et al.,
                                                                       Case No. 5:18-cv-1267-DNH-ATB
                   Plaintiffs,

             v.

 NATIONAL GRID USA, et al.,

                   Defendants.


                              STATUS REPORT OF CERTAIN DEFENDANTS

         This status report is filed on behalf of defendants Bristol-Myers Squibb Company, Jagar

Enterprises, Inc., Lennox Industries Inc., Thompson Corners LLC, 6181 Thompson Road LLC,

Thompson NW, LLC, and Thompson Lawn, LLC (collectively, “Certain Defendants”).1 Certain

Defendants request that the Court allow and decide motions to dismiss the Amended Complaint

(Document 157) pursuant to FRCP 12 before any discovery begins because the Amended Complaint is

defective on its face for at least three reasons.

         1. Statute of Limitations

         The contribution claims asserted by RACER under Section 113(f) of CERCLA (42 U.S.C.

§ 9613(f)) are at least four years too late. The Trust Consent Decree defined and discussed in

Paragraphs 9 and 20 of the Amended Complaint is “a judicially-approved settlement for purposes of

Section 113(f)(2) of CERCLA” to resolve claims by EPA and NYSDEC for cleanup costs and future

cleanup work related to the Inland Fisher Guide (“IFG”) property and the GM IFG Subsite (as defined in

Paragraph 2 of the Amended Complaint). See Trust Consent Decree ¶ 105. Contribution actions under


         1
           Certain Defendants also incorporate by reference the Status Reports filed by other defendants to the extent
applicable to Certain Defendants.



                                                        -1-
      Case 5:18-cv-01267-DNH-ATB Document 164 Filed 05/15/19 Page 2 of 6



Section 113 of CERCLA (42 U.S.C. § 9613) have to be initiated within three years after the date of

judgment in any action under CERCLA. Asarco LLC v. Goodwin, 756 F.3d 191 (2d Cir. 2014). The

Trust Consent Decree became effective on March 29, 2011. Amended Complaint ¶¶ 9 and 20.

RACER’s contribution claims expired in 2014, three years after the effective date of the Trust Consent

Decree.

       RACER cannot assert an independent cost recovery action under Section 107 of CERCLA (42

U.S.C. § 9607(a)) because the contribution provisions in Section 113 provide the exclusive route for

recovery under CERCLA by a plaintiff like RACER that has already been a party to a CERCLA

settlement. Niagara Mohawk Power Corp. v. Chevron U.S.A., Inc., 596 F.3d 112 (2d Cir. 2010). Even

if RACER could theoretically assert an independent CERCLA claim for direct cost recovery under

Section 107, it would be too late by over 11 years. Direct cost recovery actions have to be initiated

within six years after initiation of physical on-site construction of the remedial action. Construction of

the remedy at the GM IFG Subsite was occurring by 2001. Amended Complaint ¶ 117.

       Similarly, as to the claims under the Navigation Law, negligence, public nuisance, and

restitution, Plaintiffs claims are barred by the applicable statute of limitations as work began

approximately 18 years ago. See, N.Y. C.P.L.R. § 214(4) (three-year limitation on property damage);

N.Y. C.P.L.R. § 214-c (three-year limitation on property damage beginning from the date of discovery);

N.Y. C.P.L.R. § 213(1) (six-year limitation for actions with no specifically prescribed limitation). See

also State v. Speonk Fuel Inc., 3 N.Y.3d 720, 786 N.Y.S.2d 375, 819 N.E.2d 991 (2004) (Navigation

Law claims by state accrue on date of payment by state); State v. Stewart's Ice Cream Co., 64 N.Y.2d

83, 473 N.E.2d 1184, 484 N.Y.S.2d 810 (1984) (six-year statute of limitations for claims by state for

cost recovery under Navigation Law).




                                                -2-
      Case 5:18-cv-01267-DNH-ATB Document 164 Filed 05/15/19 Page 3 of 6



       2. Lack of Jurisdiction and Failure To Join Necessary Parties

       The Trust Consent Decree establishes that both EPA and NYSDEC agreed that the funding for

the GM IFG Subsite was sufficient “to settle, compromise and resolve their disputes relating to the” GM

IFG Subsite. Trust Consent Decree at p. 5; see also id. ¶ 60 (presumption against reducing funding

allocated to a site because of reliance by governments on availability of those funds). The bankruptcy

court is the only court that has jurisdiction to adjudicate the real dispute at the heart of the Amended

Complaint - the attempt by NYSDEC to seek additional funding from RACER by expanding the scope

of the cleanup RACER is conducting at the GM IFG Subsite as described in Paragraphs 27-28 of the

Amended Complaint. Paragraph 39 of the Trust Consent Decree gives the bankruptcy

court exclusive jurisdiction to resolve disputes about the adequacy of the funding for GM IFG Subsite

cleanup work, and Paragraph 50 of the Trust Consent Decree allows NYSDEC to petition the

bankruptcy court if NYSDEC concludes that the cleanup budget developed for the GM IFG Subsite by

RACER is insufficient. Although FRCP 19 requires NYSDEC to be joined as a party to any litigation

about the scope and cost of the GM IFG Subsite cleanup, neither RACER nor NYSDEC has sought

bankruptcy court review. The covenant not to sue in Paragraph 99 of the Trust Consent Decree prohibits

RACER from suing NYSDEC in this court. The Amended Complaint should be dismissed because the

joinder of a necessary party is impossible here.

       3. Insufficient Pleading

       Even if RACER can assert CERCLA contribution claims in this court at this time, the allegations

against some defendants are not sufficient to establish liability under CERCLA. For example, Paragraph

393 of the Amended Complaint alleges liability based on the presence of various petroleum tanks on

property formerly owned by defendant Lennox Industries Inc. This allegation is insufficient because




                                                -3-
      Case 5:18-cv-01267-DNH-ATB Document 164 Filed 05/15/19 Page 4 of 6



petroleum is specifically excluded from the universe of hazardous substances that can create liability

under CERCLA. 42 U.S.C. § 9601(14).

       To prevent an undue burden on Certain Defendants, the schedule adopted by the court should (i)

allow defendants to file motions to dismiss pursuant to FRCP 12 and (ii) stay any other obligations,

including discovery obligations, until after the motions to dismiss are decided. The following proposed

schedule implements this approach:

             DEADLINE                                          ITEM
         60 Days after status    Motion(s) to Dismiss filed along with supporting briefs
         conference
         60 Days after           Plaintiffs file response(s)
         Motions to Dismiss
         30 Days after           Defendants file reply(ies)
         Responses
         60 Days after final     Parties file proposed discovery schedule(s) for any
         decision on Motions     remaining claims
         to Dismiss



 Dated: May 15, 2019                               Respectfully submitted,
 JONES DAY                                         MORGAN, LEWIS & BOCKIUS LLP
 By: /s/ Charles T. Wehland                        By: /s/ Glen R. Stuart
 Charles T. Wehland                                Glen R. Stuart
 Michael J. Cohen                                  Adina D. Bingham
 77 West Wacker Drive                              1701 Market Street
 Chicago, IL 60601-1692                            Philadelphia, Pennsylvania 19103
 Tel: (312) 782-3939                               Tel: (215) 963-5000
 Email: ctwehland@jonesday.com
                                                   Attorneys for Defendant
 Attorney for Defendant                            Bristol-Myers Squibb Company
 Lennox Industries Inc.




                                               -4-
    Case 5:18-cv-01267-DNH-ATB Document 164 Filed 05/15/19 Page 5 of 6



                                     RUPP BAASE PFALZGRAF
                                     CUNNINGHAM LLC

/s/ Linda E. Alario                  By: /s/ John T. Kolaga

Linda E. Alario                      John T. Kolaga
203 Jasper St.                       1600 Liberty Building
Syracuse, NY 13203                   Buffalo, NY 14202
Tel: (315) 447-3442                  Tel: (716) 854-3400 ext. 239
Email: lindaealario@twc.com          Email: Kolaga@ruppbaase.com

Attorney for Defendant               Attorney for Defendants
Jagar Enterprises, Inc.              Thompson Corners LLC,
                                     6181 Thompson Road LLC,
                                     Thompson NW, LLC, and Thompson Lawn,
                                     LLC




                                   -5-
     Case 5:18-cv-01267-DNH-ATB Document 164 Filed 05/15/19 Page 6 of 6



                                 CERTIFICATE OF SERVICE

      I, Charles T. Wehland, certify that on May 15, 2019, I caused the foregoing STATUS REPORT

OF CERTAIN DEFENDANTS to be filed with the Clerk of the Court and served upon all counsel of

record via the Court’s CM/ECF system.


                                                      /s/ Charles T. Wehland
                                                      Charles T. Wehland




                                          -6-
